Case: 15-50512       Document: 00513612533        Page: 1    Date Filed: 07/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50512
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 27, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE LUIS BELLOC-HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-436-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jose Luis Belloc-Hernandez was convicted after a jury trial of being
found unlawfully present in the United States following deportation.                             He
argues that the district court abused its discretion when it permitted
the Government       to   introduce     into   evidence     documents        from        Belloc-
Hernandez’s alien file (“A-file”), which showed that Belloc-Hernandez lacked
documentation to be present in this country.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50512    Document: 00513612533     Page: 2   Date Filed: 07/27/2016


                                 No. 15-50512

      We review the district court’s evidentiary rulings for an abuse of
discretion. United States v. Ned, 637 F.3d 562, 569 (5th Cir. 2011). Federal
Rule of Evidence 803(6) creates an exception to the hearsay rule for a record
kept in the course of a regularly conducted business activity, if, among other
things, it was the regular practice of that business activity to make the record,
“as shown by the testimony of the custodian or other qualified witness.” FED.
R. EVID. 803(6); see also United States v. Brown, 553 F.3d 768, 792 (5th Cir.
2008).
      Belloc-Hernandez argues that the Government’s witness, Border Patrol
Agent Petersen, was not the custodian of his A-file and was not an “other
qualified witness.” We have held that a qualified witness for purpose of Rule
803(6) is one who can explain the system of record keeping and vouch that the
requirements of the Rule 803(6) are met; such a witness need not have personal
knowledge of the record keeping practice or the circumstances under which the
objected to records were kept. United States v. Box, 50 F.3d 345, 356 (5th Cir.
1995); see also United States v. Iredia, 866 F.2d 114, 119-20 (5th Cir. 1989).
      Agent Petersen described the procedure for storing A-files at the El Paso
facility and the authentication procedure for files that are reproduced. She
also testified that Belloc-Hernandez’s file had been made and preserved in the
regular course of the agency’s business and in accord with the agency’s
procedures. Although Petersen could not give the names of individuals at the
El Paso facility who were “custodians” of Belloc-Hernandez’s file while it was
there, she nevertheless adequately explained the agency’s record keeping
system. See Box, 50 F.3d at 356. Thus, Belloc-Hernandez fails to show that
the district court abused its discretion when it admitted documents from his
A-file into evidence under Rule 803(6). See Box, 50 F.3d at 356; Iredia, 866
F.2d at 120.



                                       2
Case: 15-50512   Document: 00513612533   Page: 3   Date Filed: 07/27/2016


                          No. 15-50512

 AFFIRMED.




                                3